IN THE SUPREME COURT OF THE STATE OF NEVADA


FREDERICK OMOYUMA SILVER,                                 No. 84467
                 Appellant,
             vs.                                                 FILE
CANDICE KATIE TOWNER,
                 Res ondent.                                     APR 1 8 2022
                                                                 ELIZASETH A. BROWN
                                                               CLERK,F S91REME COURT
                                                              By
                       ORDER DISMISSING APPEAL                      DEPUTY CLERK /I



              This is a pro se appeal from a district court order denying an
objection to a substitution of counsel for respondent. Eighth Judicial
District Court, Family Court Division, Clark County; T. Arthur Ritchie, Jr.,
Judge.
              Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. This court "may only consider appeals
authorized by statute or court rule." Brown v. MHC Stagecoach, LLC, 129
Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule allows an
appeal from an order denying an objection to a substitution of counsel.
Accordingly, this court lacks jurisdiction and
              ORDERS this appeal DISMISSED.1



                                                   , J.
                         Hardesty


                           , J.
Stiglich                                   Herndon


     'Given this dismissal, this court takes no action in regard to the
motion filed on April 11, 2022.
cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
      Frederick Omoyuma Silver
      Candice Katie Towner
      Eighth District Court Clerk




                                     2